Case: 20-10926     Document: 00515838068         Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 20-10926
                                                                              FILED
                                                                          April 27, 2021
                               Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gamaliel Sanchez Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-309-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Gamaliel Sanchez Lopez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Lopez has filed a response as well as a motion to substitute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10926     Document: 00515838068         Page: 2   Date Filed: 04/27/2021




                                  No. 20-10926


   counsel. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Lopez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2. Lopez’s request in his
   response to substitute counsel is DENIED as untimely. See United States v.
   Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2